Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant filed an amendment on 06/29/22.  Claims 1 and 11 have been amended.  No new matter has been introduced by the amendments. 
Response to Arguments
In light of Applicant’s remarks and amendments, the rejection of claims 1-20 under 35 USC 112(a) is withdrawn. 
The rejection under 35 USC 101 was withdrawn in the office action dated 03/31/2022. 
Regarding the rejections under 35 USC 103, Applicant argues that the cited art does not teach or suggest “selecting, by the at least one processor, the at least one modified energy consuming physical asset of the population of energy consuming physical assets to load into an external energy usage device based on the modification of energy level usage associated with the at least one operational parameter meeting or exceeding a predetermined threshold of energy usage”. Applicant's arguments are persuasive. The rejections are withdraw in light of Applicant’s remarks and amendments. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The most remarkable prior art of record is:
Yang, Chunsheng, et al. "Toward failure mode and effect analysis for heating, ventilation and air-conditioning." 2017 IEEE 21st International Conference on Computer Supported Cooperative Work in Design (CSCWD). IEEE, 2017. Yang contemplates the use of Fault Detection, Diagnostics and Prognostics (FDD&P) to determine relationships between historical energy consumption data, operational parameters, and equipment failure. Yang further contemplates the use of failure modes and effects analysis (FMEA) for identifying parts vulnerable to failure. The FMEA analysis includes failure effects, i.e. what operating parameters can be changed to reduce failure rate. 
US 20200349484 (Serven) teaches the analysis of operating data, consumption data, and failure data by machine learning and AI to generate a response strategy, see FIG. 2 #260.
US 20180330250 (Nakayama) teaches the analysis of operating data, consumption data, and failure data to identify anomalies and generate an optimization request.  See FIG. 1
The prior art fails to disclose at least the following limitations:   “selecting, by the at least one processor, the at least one modified energy consuming physical asset of the population of energy consuming physical assets to load into an external energy usage device based on the modification of energy level usage associated with the at least one operational parameter meeting or exceeding a predetermined threshold of energy usage”

None of the prior art of record remedies the deficiencies found in Yang, Serven and Nakayama. Furthermore, neither the prior art, the nature of the problem, nor knowledge of a person having ordinary skill in the art, provide any reasonable rationale to combine prior art teachings with the concept of “selecting, by the at least one processor, the at least one modified energy consuming physical asset of the population of energy consuming physical assets to load into an external energy usage device based on the modification of energy level usage associated with the at least one operational parameter meeting or exceeding a predetermined threshold of energy usage”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner notes that FIG. 3A #302 may contain a typographical error. 
	
Conclusion

	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180180314 (Brisette) FIG. 4 analyze error causes, predict and adjust temperature with adjusted model.
US 5303561 (Bahel) col. 3 lines 10-25 sensor data and control system to optimally control heat pump system. col. 11 lines 10-38 and col. 13 lines 9-22. reduce energy cost. col. 10 lines  col. 17 line 36. Detect malfunction; col. 10  lines 13-47 start/termination of demand defrost malfunction detection.
US 20110224947 (Kriss) [0008] sensor data to determine efficiency and reliability. [0036] identify part deterioration. [0045] alert operator [0073-0076] calculate savings
US 2010102879 (Guest) [0033] While environmental monitoring and control systems are often referred to herein for purposes of illustration, the disclosed techniques are not limited to such contexts. For example, sensing and actuation systems can be controlled to optimize energy consumption. 
US 20150052919 (McGowan) [0007] adjusting a temperature of at least one of a chilled water supply to the heat absorption unit and a condenser water supply from the heat rejection unit; measuring an efficiency of the chiller unit and at least one of the circulation pumps, heat absorption unit and the heat rejection unit; further adjusting the temperature of at least one of the chilled water supply to the heat absorption unit and the condenser water supply from the heat rejection unit if the measuring the efficiency indicates an improved efficiency; and further adjusting the temperature of at least one of the chilled water supply to the heat absorption unit and the condenser water supply from the heat rejection unit if the measuring the efficiency indicates a worsened efficiency.
US 20170076263 (Bentz)  [0067] teaches identifying the type of unit and  [0194] teaching the thermostat analyzing the performance of the system and communicating with a user maintenance portal. “In some embodiments, thermostat 600 may suggest to a user that the equipment may need repairs in order to increase efficiency and comfort, and offer to call the dealer.” See also [0124] “In some embodiments, thermostat 600 may generate an estimate for repair costs based on historic data. In other embodiments, thermostat 600 may receive communication from the dealer with an estimate of the repair based on the information transmitted.” See also [0126] “In some embodiments, thermostat 600 may produce a fault history report or any number of analytic reports on the operation of the system.” Examiner notes that the broadest reasonable interpretation of frequency and severity of breakdowns  includes a fault history report. Further, the use of repair cost data is inherent in the use of historic data to generate a (cost) estimate for repairs. )
US 20170011318 (Vigano)  [0151] teaches determining the class of a unit of equipment and [0004 - 0005] teaching databases storing building owner attributes including [0045] equipment model, [0152] service data including cost, and [0115] service history. See also [0089], [0097-0098] teaching a usage-based insurance including usage date.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A RUTISER whose telephone number is (571)272-1969.  The examiner can normally be reached on 8:00 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CLAIRE A. RUTISER
Examiner
Art Unit 3692

	
	
                                                                                                                                                                                              /C.A.R./Examiner, Art Unit 3692                                                                                                                                                                                                                                                                                                                                                                                                             
/DANIEL S FELTEN/Primary Examiner, Art Unit 3692